MEMORANDUM OPINION
                                         No. 04-10-00491-CV

                         In the INTEREST OF D.T., et al., Minor Children

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-PA-02404
                    Honorable Charles E. Montemayor, Associate Judge, Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 29, 2011

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Y.B. appeals the judgment terminating her parent-child relationship with five children

and the court’s order finding her appellate points frivolous.       See TEX. FAM. CODE ANN.

§ 263.405(d)(3) (West 2008). Appellant’s court-appointed appellate attorney filed a motion to

withdraw and a brief containing a professional evaluation of the record demonstrating there are

no arguable grounds to be advanced and concluding the appeal is frivolous. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-

CV, 2003 WL 21157944, *4 (Tex. App.—San Antonio May 21, 2003, order) (applying Anders

procedure to appeals from orders terminating parental rights), disp. on merits, 2003 WL
22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.).               Appellant was
                                                                                    04-10-00491-CV


provided a copy of the brief and informed of her right to review the record and file her own brief.

See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); In

re R.R., 2003 WL 21157944, at *4. Appellant filed a pro se brief in which she asserts the trial

court did not adequately consider all the evidence.

       We have reviewed the record, the attorney’s brief, and appellant’s brief, and we agree

with counsel that the appellate points do not present a substantial question for appellate review.

See TEX. CIV. PRAC. & REM. CODE ANN. §13.003(b) (West 2002); TEX. FAM. CODE ANN.

§ 263.405(d)(3) (incorporating section 13.003(b) by reference). Accordingly, we hold the trial

court did not abuse its discretion in finding the points of appeal to be frivolous. We grant the

motion to withdraw and affirm the trial court’s judgment.


                                                 Steven C. Hilbig, Justice




                                               -2-